DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 05/04/2022, with respect to the 35 USC 103 rejections of claims 1-8, 19-20, and 22-27 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 & 112 have been withdrawn.
Allowable Subject Matter
Claims 1-8, 19-20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
The devices, methods and stored programs of the present invention are drawn to the generation of a synthesized image of a B mode and a bloodstream image via the setting of a processing region after the setting of a bloodstream processing region in which a bloodstream image is generated based on bloodstream information included in first data which correspond to A/D converted analog reception signals. The B mode image is generated based on second data generated from a portion of the first data, which in addition to the bloodstream information contained in the first data. The portion of the first data used in the generation of the B mode image includes superimposing at least two or more pieces of data from the first data which correspond to respective reception signals that have been generated in response to at least two sequential acoustic beam transmission events which originate from respective overlapping transducer element groups each having different central elements. The central element of the group of elements which generates the second transmission is shifted so that it is offset with respect to the central element in the group of elements which generates prior occurring the first transmission event. The two sequential acoustic beam transmission events each transmit acoustic beams to respective focal points which are located directly below each respective central element and the timing of the second transmission event is so that it occurs before reception of an echo signal responsive to the first transmission event from a common reflection point. The offset position of the central element of the second transmission event leads to a longer transmission time, due to the increased distance of the transmission path between the central element and the reflection point which includes the added distance of a reaching path via the focal point when compared with the transmission path of the first transmission event including the transmission distance and time from the central element being positioned directly above the reflection point.
From the difference between the transmission paths a delay time is calculated the acoustic beam from the difference between the transmissions path which is used by the superimposing processing to perform a time delay correction by removing pieces of data from the first data to which correspond echo signals received from the reflection point when it is offset from the central element for a transmission event by the distance of a reaching path so that only the pieces of data of the first data signals correspond to the data of the first data relating to the bloodstream information used in generating the bloodstream image are superimposed so that these superimposed pieces of data of the first data accurately correspond to the bloodstream information representative of the transmission and reception events having been performed multiple times in the same direction with respect to the central element. Therefore, assuring that the synthesized image has been generated in accordance with the above bloodstream information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sato (US20110077522) discloses an ultrasound system including ultrasound transducers configured for transmitting at least two adjacent ultrasound beams in at least two transmission-reception events and the group of ultrasound transducers transmitting the ultrasound beams are located in the center of a predefined number of receiving channels. Once the first transmission-reception event has ended for the of the at least two transmission-reception events, the ultrasonic probe then transmits the beams with the center position of the group is shifted by four channels (eight lines) in a predetermined direction with respect to the central element for the first transmission-reception event of the at least two transmission-reception events. The shifting or changing of which group of ultrasound transducers in relation to the center ultrasound transducer in the group is driven sequentially by the transmitter, therefore the ultrasound beam of the first transmission-reception event of the at least two transmission-reception events at a separate time with relation to the later sequential time the ultrasound beam of the second transmission-reception event of the at least two transmission-reception events is transmitted. Scan line data of the received signals in response to both the at least two transmission-reception events is overlapped in the region where the position and direction of ultrasound beams of the at least two transmission-reception events converge. The information representing the shared position and direction where the ultrasound beams of the successive transmit events converge corresponds to the claimed difference in transmission time and the minimum transmission time since the beam of each transmission event are transmitted in a successive pattern. While Sato discloses the generation of B mode image data, Sato fails to disclose any limitation of the present invention relating to the superimposition being based on, the of setting of a region related to, or the generation of bloodstream image data or bloodstream information. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

	/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793